Case: 4:15-cr-00097-JAR Doc. #: 193 Filed: 02/05/21 Page: 1 of 7 PageID #: 1357




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )   No. 4:15-CR-00097-JAR-1
                                                 )
CRAIG KENDALL GIBONEY,                           )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Craig Kendall Giboney’s pro se motion for

compassionate release (Doc. No. 176), as supplemented by counsel (Doc. No. 187).

Alternatively, Defendant argues that the Court should modify its Judgment to allow him to serve

the rest of his sentence on home confinement. The Government opposes Defendant’s motion on

the grounds that he fails to identify any “extraordinary and compelling reasons” that qualify for a

reduced sentence under the First Step Act and the mandatory sentencing factors in 18 U.S.C. §

3553(a). (Doc. No. 191). The United States Probation Office has filed a report indicating that

Defendant does not meet the qualifications for compassionate relief and recommends denial.

(Doc. No. 192). For the following reasons, Defendant’s motion will be denied.

       I.      Background

       On April 22, 2016, Defendant pled guilty to three counts of a three-count Superseding

Indictment charging Transportation of Child Pornography, in violation of 18 U.S.C. §

2252A(a)(1) and 18 U.S.C. § 2252A(b)(1) (Count 1); Receipt of Child Pornography, in violation

of 18 U.S.C. § 2252A(a)(2) and 18 U.S.C. § 2252A(b)(1) (Count 2); and Possession of Child

Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) and 18 U.S.C. § 2252A(b)(2) (Count
Case: 4:15-cr-00097-JAR Doc. #: 193 Filed: 02/05/21 Page: 2 of 7 PageID #: 1358




3). On July 26, 2016, he was sentenced to concurrent terms of imprisonment of 156 months on

Counts 1 and 2 and 120 months on Count 3, followed by lifetime supervised release. Defendant

is currently confined at FCI Forrest City Low, with a projected release date of March 25, 2026.

He is 55 years old.

       II.     First Step Act

       In 2018, Congress passed the First Step Act. Pub. L. No. 115-391, 132 Stat. 5194 (2018).

Before the enactment of the First Step Act, only the Director of the Bureau of Prisons could

move for compassionate release. Now, a defendant may bring his own motion if he has

exhausted his administrative appeals or, after the warden of the defendant’s facility receives the

request for compassionate release, the warden does not respond within 30 days. Pub. L. No. 115-

391, 132 Stat. 5194, § 603(b). Here, there is no dispute that Defendant has exhausted

administrative remedies in this case. 1

       Aside from allowing defendants to bring their motions directly, the First Step Act did not

change the standards for compassionate release. Relief is available where the proposed sentence

reduction is supported by: (1) “extraordinary and compelling reasons;” (2) “applicable policy

statements issued by the Sentencing Commission[;]” and (3) “the factors set forth in [18 U.S.C.

§] 3553(a).” 18 U.S.C. § 3582(c)(1)(A)(i). As to the first requirement, Congress directed the

Sentencing Commission to “describe what should be considered extraordinary and compelling

reasons for a sentence reduction, including ... a list of specific examples.” 28 U.S.C. § 994(t).

The Application Notes to U.S.S.G. § 1B1.13 identify “extraordinary and compelling reasons” to

include the following: (A) the medical condition of the defendant; (B) the defendant’s age (at

least sixty-five years old); (C) family circumstances such as the death or incapacitation of the


1
 On June 1, 2020, Defendant submitted to the warden a request for home confinement, which was denied
on July 6, 2020.


                                               -2-
Case: 4:15-cr-00097-JAR Doc. #: 193 Filed: 02/05/21 Page: 3 of 7 PageID #: 1359




caregiver of the defendant’s minor children; or (D) other reasons as determined by the Director

of the BOP other than, or in combination with, the reasons described in subdivisions (A) through

(C). U.S.S.G. § 1B1.13, Application Note 1. 2

        The next requirement – that the reduction is consistent with Sentencing Commission

policy – focuses on community safety. The Guidelines provide that compassionate release is

appropriate only where the “defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2). Relevant factors include the nature of the offense, the

history and characteristics of the defendant, and the nature of the danger. Id. (incorporating the

18 U.S.C. § 3142(g) factors).

        The last requirement for compassionate release focuses on the § 3553(a) factors. Those

factors include, among other things, “(1) the nature and circumstances of the offense and the

history and characteristics of the defendant,” as well as “(2) the need for the sentence imposed –

(A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal conduct; [and] (C) to

protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

        A defendant who seeks compassionate release under 18 U.S.C. § 3582(c) bears the

burden of establishing that such relief is warranted. See, e.g., United States v. Jones, 836 F.3d

896, 899 (8th Cir. 2016). “Rehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.” 28 U.S.C § 994(t). Moreover, “a compassionate release ...

is an extraordinary and rare event.” White, 378 F. Supp.3d at 787.



2
  Although the policy language only allows the Director of the BOP to identify other grounds that amount
to “extraordinary and compelling reasons,” the Court agrees with numerous district courts, including in
this Circuit, that have interpreted this provision to allow courts, in addition to the Director, the discretion
to consider other relevant factors. See United States v. Walker, No. 11-cr-381 (SRN/HB) (D. Minn. June
26, 2020); United States v. Kienstra, No. 4:14-cr-250 CDP (E.D. Mo. May 5, 2020).


                                                     -3-
Case: 4:15-cr-00097-JAR Doc. #: 193 Filed: 02/05/21 Page: 4 of 7 PageID #: 1360




          III.     Discussion

          A. Extraordinary and compelling reasons

          As explained above, the Sentencing Commission’s guidance provides that an inmate’s

medical condition alone can sometimes be sufficiently extraordinary and compelling under §

3582(c)(1)(A). Alternatively, an inmate’s serious medical condition “in combination with”

additional factors may also justify compassionate release.

          Here, Defendant argues that he tested positive for COVID-19 in April 2020, which puts

him at heightened risk for illness or death. Without question, it is regrettable that Defendant

contracted COVID-19 while incarcerated. However, Defendant was asymptomatic, placed in

isolation, and released after fourteen days. He does not report any symptoms or medical

complications related to COVID-19 and by all accounts appears to have recovered. (Doc. No.

187-2).

          Defendant also reports a history of prostate cancer and spinal tumors, which makes him

more vulnerable to complications from COVID-19. The Government acknowledges that

individuals with cancer are more likely to become severely ill if they contract the virus, see

Centers      for    Disease     Control,   Groups   at   Higher   Risk   for   Severe    Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html,

but notes the lack of supporting documentation in Defendant’s medical records confirming a

cancer diagnosis. Medical records from the Bureau of Prisons indicate that Defendant was

referred to a urology clinic in January 2020 following an elevated PSA level, but there is no

additional documentation regarding this level and what it means in terms of a diagnosis. (Doc.

No. 187-3). Additionally, according to Defendant’s Presentence Investigation Report, a diagnosis




                                                -4-
Case: 4:15-cr-00097-JAR Doc. #: 193 Filed: 02/05/21 Page: 5 of 7 PageID #: 1361




for prostate cancer was unable to be confirmed. (Doc. No. 144 at ¶ 59). In any event, Defendant

is not currently experiencing any serious medical concerns with his prostate.

          Although the Court does not intend to minimize the risk of COVID-19 in the federal

prison system, the Court agrees with the findings of several courts that “mere speculation of the

possibility of contracting the virus” is insufficient to justify release under § 3582(c)(1)(A). See,

e.g., United States v. Fry, No. 11-CR-141 (PAM/KMM), 2020 WL 1923218, at *1 (D. Minn.

Apr. 21, 2020) (citing United States v. Hamilton, No. 19-CR-54, 2020 WL 1323036, at *2 (E.D.

N.Y. Mar. 20, 2020)). Rather, district courts require, in the context of the general danger

presented by COVID-19, that an inmate demonstrate both “a particularized susceptibility to the

disease” and “a particularized risk of contracting the disease at this prison facility.” United States

v. Feiling, 3:19CR112 (DJN), 2020 WL 1821457, at *7 (E.D. VA. Apr. 10, 2020) (collecting

cases).

          Against these standards, the Court finds Defendant does not present extraordinary and

compelling reasons warranting release. First, he has not demonstrated that he currently suffers

from a serious medical condition that increases his susceptibility to the virus or that

“substantially diminishes [his] ability … to provide self-care within the environment of a

correctional facility and from which he … is not expected to recover.” U.S.S.G. § 1B1.13, cmt.

n.1(A)(ii). Second, Defendant is under the age of 65 and has not served at least 75 percent of his

term of imprisonment. U.S.S.G. § 1B1.13 cmt. n.1(B).

          Further, Defendant has not shown that the safeguards in place at FCI Forrest City Low to

control the spread of COVID-19 is inadequate or that the facility is specifically unable to

adequately treat him should he contract the virus. Indeed, when Defendant contracted COVID-

19, he was treated immediately, and tested almost daily. The facility has shown it is equipped to




                                                -5-
Case: 4:15-cr-00097-JAR Doc. #: 193 Filed: 02/05/21 Page: 6 of 7 PageID #: 1362




handle COVID-19 and is quickly responding to it. Defendant asserts that numerous inmates have

tested positive for COVID-19 at FCI Forrest City Low. Courts have consistently found, however,

that “[t]he mere presence of the virus … does not automatically translate to the release of [a

defendant].” See United States v. Veras, No. 3:19-CR-010, 2020 WL 1675975, at *5 (M.D. Pa.

Apr. 6, 2020) (collecting cases). The Court recognizes that Defendant, like all prisoners, is at risk

of contracting COVID-19 while in prison; however, he has not shown any extraordinary and

compelling reasons that would justify early release.

       B. General § 3553 sentencing factors and danger to the community

       As explained above, under § 3582(c)(1)(A), the Court must give due “consider[ation to]

the factors set forth in in section 3553(a) to the extent they are applicable.” In fashioning the

appropriate sentence, the Court weighed these factors when it sentenced Defendant, including

that Defendant’s offense involved the transportation, receipt, and possession of child

pornography. The Court also considered the weight of the evidence, consisting of 3,269 videos

and 1,879 images of child pornography on Defendant’s hard drive and another 40 videos of child

pornography on a thumb drive, which he shared with other offenders. Defendant’s involvement

with child pornography dates to 2000. All of these factors – which are not affected by COVID-

19 – preclude a finding that Defendant is not a danger to the community, and particularly to

children.

       Considering the nature and circumstances of the offense and the history and

characteristics of Defendant, the Court continues to find that a sentence of 156 months is just and

fair under the totality of the circumstances. Even if Defendant was eligible for a sentence

reduction, the Court would decline to exercise its discretion to reduce his sentence for the

reasons set forth above. See United States v. Birdine, 962 F.3d 1032, 1034 (8th Cir. 2020).




                                                -6-
Case: 4:15-cr-00097-JAR Doc. #: 193 Filed: 02/05/21 Page: 7 of 7 PageID #: 1363




       C. Home confinement

       Alternatively, Defendant requests the Court modify his sentence to be served on home

confinement. The BOP has exclusive authority to determine the placement of prisoners. See 18

U.S.C. §§ 3621(b), 3624(c)(2). The First Step Act (FSA), CARES Act, and Second Chance Act

merely give eligible inmates the possibility to be considered for home confinement or halfway

house placement. United States v. James, No. 15-CR-255 (SRN), 2020 WL 1922568, at *2 (D.

Minn. Apr. 21, 2020). “Nothing in the statutes amended by the FSA permits the Court to place

Defendant in home confinement. Under the FSA, the authority to place a prisoner remains with

the BOP.” United States v. Kluge, No. 17-cr-61 (DWF), 2020 WL 209287 at *3 (D. Minn. Jan

14, 2020); see also United States v. Clausen, No. 16-256 (MJD/LIB), 2020 WL 1442852 (D.

Minn. Mar. 24, 2020). The Court therefore lacks authority to order home confinement under

these provisions. See United States v. Engleson, No. 13-CR-340-3(RJS), 2020 WL 1821797, at

*1 (S.D.N.Y. Apr. 10, 2020) (while court can recommend, ultimate decision whether to release

inmate to home confinement rests with BOP).

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Craig Kenall Giboney’s pro se motion for

compassionate release [176], as supplemented by counsel [187], is DENIED.



Dated this 5th day of February, 2021.



                                               ________________________________
                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                              -7-
